Citation Nr: 0628784	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability.  


REPRESENTATION

Appellant represented by:	 Bobby Amburgey, Attorney at 
Law


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  

In July 1998, the RO denied the claims of entitlement to 
service connection for a back injury, a shoulder injury, lung 
disease, a knee injury, a leg disability, prostatitis, a 
personality disorder and a right hip disability.  

In November 2003, the RO granted the claim of entitlement to 
service connection for a left knee disability and assigned a 
10 percent disability rating, effective January 1998.  In the 
Board's March 2004 decision, the RO denied the claims for 
entitlement to service connection for a lung disease, 
prostatitis, and a personality disorder.  Therefore, these 
claims have been resolved by the Board.  

In the November 2005 decision, the Board denied the claims of 
entitlement to service connection for an upper and lower back 
disability, a bilateral shoulder disability, a right hip 
disability, and a right knee disability.  Therefore, these 
claims have also been resolved.  

In November 2005, the Board also remanded the claim of 
entitlement to service connection for a bilateral leg 
disability.  A review of the record shows that the requested 
development has been accomplished.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran is currently diagnosed as having a leg disability 
which is related to his period of service.  

2.  The evidence of record does not demonstrate that the 
veteran is currently diagnosed as having a leg disability 
which is proximately due to or aggravated by the service-
connected left knee disability.  


CONCLUSION OF LAW

A leg disability was not incurred in or aggravated by 
service, or proximately due to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110 1112, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claim of entitlement to service connection 
for a leg disability in July 2001.  In an April 2006 
correspondence, he was also provided with notice of the type 
of evidence that is necessary to establish a disability 
rating or effective date in the event that the claim of 
entitlement to service connection is granted.  In this 
regard, the Board finds that the proper notice was provided 
to the veteran on these latter two elements and the 
requirements of Dingess/Hartman have been satisfied.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the veteran was provided with 
correspondence that properly notified him of VCAA and VA's 
duty to assist in July 2001, subsequent to the RO's initial 
unfavorable decision dated in July 1998.  

The Board concludes that the discussions contained in the 
July 2001 correspondence informed the veteran of the 
information and evidence necessary to substantiate the claim 
and complied with VA's notification requirements.  The 
correspondence specifically informed the veteran of the claim 
that they were working on; he was informed of VA's 
responsibility to make certain efforts to help him obtain 
evidence to substantiate the claim; he was informed of the 
type of evidence that is necessary to establish service 
connection; and he was informed of his responsibility to 
assist VA in helping to substantiate his claim and what VA 
would do to assist him in this regard, where he should send 
the evidence, and what he should do if he had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was also informed to essentially submit 
everything in his possession with regard to establishing 
evidence that is considered necessary to substantiate the 
claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notice.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, VA medical treatment 
records, and non-VA medical treatment records.  The veteran 
has not identified any additional evidence pertinent to the 
claim and there are no additional available records to 
obtain.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claim.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

In a January 1998 statement, the veteran indicated that he 
suffered from limitation of motion of the legs.  In the July 
1998 rating decision, the RO denied the claim of entitlement 
to service connection for a leg disability.  In the rating 
decision, the RO explained that the evidence at that time 
showed that the veteran was involved in a motor vehicle 
accident between 1975 and 1976 which required him to undergo 
surgery on the left leg, that any leg disability existed 
prior to service, and there was no evidence showing that a 
left leg disability was permanently worsened during the 
veteran's period of service.  

The issue before the Board is whether the veteran suffers 
from a current leg disability, which is related to service or 
proximately due to or aggravated by the service-connected 
left knee disability.  Service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service- 
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  
Note that a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 C.F.R. § 3.306 (2005).  

Aggravation of a preexisting condition may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  

The service medical records do not indicate that the veteran 
suffered from a leg disability during his period of service 
or that any pre-existing condition of the legs was 
permanently worsened during his period of service.  The 
service medical records show that on enlistment examination, 
dated in July 1979, the veteran indicated that he was in a 
motor vehicle accident in 1975 or 1976 and had to undergo 
surgery on the left leg.  The August 1979 service medical 
record shows that the veteran complained of left knee pain 
due to a fall.  He was assessed with a soft tissue injury.  
The records also show that the veteran was involved in an 
automobile accident in September 1980.  The associated 
treatment records show that he complained of right hip pain 
and that he was assessed with a contusion of the right hip.  
In July 1981, he was diagnosed as having a contusion of the 
left knee.  There is no in-service diagnosis of a leg 
disability.  

The post-service medical records include VA examination 
reports, dated in August 2002, February 2003, June 2003, 
April 2004, February 2005, and December 2005; VA medical 
treatment records, dated from August 2002 to January 2006; 
medical records from Berea Hospital; the medical records from 
J. M. Strauss, M.D.; medical records from H. Budeiri, M.D., 
medical records from Pattie A. Clay Hospital, and the medical 
records associated with the Social Security Administrative 
(SSA) disability determination reports.  

The Board reviewed the aforementioned evidence in detail.  
The medical records from Berea Hospital and J. M. Strauss, 
M.D., which include treatment dates beginning in October 
1994, do not provide any insight into the existence of a 
relationship between a leg disability and the veteran's 
period of service or a service-connected disability.  The 
records from P. A. Clay Hospital, dated in January 1999 show 
that the veteran underwent leg surgery at the age of 16.  The 
records from H. N. Budeiri, M.D. reveal the veteran's 
complaints of aches and pain.  He was diagnosed as having a 
history of trauma to both knees/hips and degenerative joint 
disease and muscle spasms.  A leg disability was not 
diagnosed.  In a May 1999 Pain Questionnaire, the veteran 
stated that he experienced pain in the chest, shoulder, back, 
both knees and hips.  He did not, however, complain of pain 
in the legs.  

The SSA records show that a SSA decision was rendered in 
January 1996 and that the decision stated that the veteran's 
impairments include limitation of motion in his legs, which 
is considered severe.  The decision, however, is not 
associated with medical records that show that there is a 
relationship between a currently diagnosed leg disability and 
the veteran's period of service or a service-connected 
disability.  

The VA examination report, dated in August 2002, states that 
the veteran has multiple joints with osteoarthritis.  
Additional VA examination reports and associated VA X-ray 
repots, dated in August 2002, do not include a medical 
opinion regarding any leg disability.  On VA examination, 
dated in February 2003, a leg disability was not diagnosed.  

On VA examination dated in June 2003, the examiner indicated 
that she reviewed the claims file and a review of the 
examination report demonstrates that the veteran was provided 
with a thorough orthopedic examination.  While there were 
several diagnoses at the conclusion of the examination 
report, the veteran was not diagnosed as having a leg 
disability.  

In the March 2004 Remand, the Board directed the RO to 
schedule the veteran for VA examination to determine whether 
he suffers from a bilateral leg disability which is related 
to his period of service, or proximately due to or aggravated 
by the service-connected left knee disability.  

On VA examination, dated in April 2004, the veteran stated 
that he experienced several discomforts, one of which 
includes discomfort of the right leg due to a motor vehicle 
accident and an injury following a fall out of a guard shack.  
Specifically, he stated that the legs swell and get puffy.  
The examiner stated that the veteran was unable to state how 
these symptoms came about and was unable to explain the 
claimed relationship between the symptoms and his period of 
service.  The veteran was provided with a psychical 
examination and the examiner's assessment included several 
disabilities of the veteran's musculoskeletal systems, 
including a history of left high injury prior to the 
veteran's period of service; however, the assessment did not 
indicate that the veteran is diagnosed as having a leg 
disability.  

In February 2005, the same examiner that examined the veteran 
in April 2004 stated that she apparently did not address the 
issue of secondary service-connection in terms of whether the 
veteran's complaints involving the legs are proximately due 
to or aggravated by the veteran's service-connected left knee 
disability.  The examiner opined that the discomfort in the 
contralateral lower extremity is unlikely to have been due to 
or aggravated by the service-connected left knee disability.  

During the December 2005 VA examination, the examiner stated 
that the complaints of swelling in the lower extremities are 
unlikely related to the service-connected left knee 
disability.  The veteran did not have other complaints of the 
legs.  The examiner stated that not including the right hip, 
right knee, or left knee, the veteran experiences diffuse 
symmetric degenerative joint disease or arthritis of the 
sacroiliac (SI), which has been identified as a source of 
pain and injected by his primary care physician.  This is 
technically the pelvis, not the legs.  The examiner also 
pointed out that the SI pain is not noted in the service 
medical records as a treated condition.  

The examiner further pointed out that the arthritis noted in 
these joints were not documented within one year of the 
veteran's separation from service and that the SI 
degenerative joint disease is symmetric, with left side and 
right side equally affected as shown by review of the 
radiologists films.  With regard to the findings of 
degenerative disc disease, the examiner concluded that the 
right SI degenerative joint disease is unrelated to the 
veteran's period of service and is specifically unrelated to 
the right hip contusion.  

The examiner explained that the right and left sides are 
equally affected and opined that there is no justification 
for the veteran to claim that he experiences overuse of the 
right side in order to spare the left side to explain right 
SI joint degenerative disc disease.  The examiner also states 
that although the ischial tuberosity has been injected in the 
past, the site of insertion of the hamstring muscles, there 
is no evidence that this site is a source of pain, nor would 
such pain follow from the service-connected left knee 
disability.  

The examiner concluded the examination report by stating that 
the veteran does not have a leg disability, excluding the 
left knee; therefore, the veteran does not have a leg 
disability which is related to military service or to the 
service-connected left knee disability.  

The VA medical treatment records, dated from August 2002 to 
January 2006, shows that the veteran was treated for 
degenerative joint disease.  These records do not, however, 
reveal that the veteran is diagnosed as having a leg 
disability which is related to his period of service or 
proximately due to or aggravated by the service-connected 
left knee disability.  

In view of the foregoing evidence, law and regulations, the 
Board finds that the veteran is not currently diagnosed as 
having a leg disability which is related to his period of 
service or to the service-connected left knee disability.  
Note that the same examiner examined the veteran in April 
2004 and December 2005.  She also provided a relevant opinion 
in February 2005.  Her opinions are consistent with each 
other.  Essentially, it is her opinion that, after 
examination of the veteran and his musculoskeletal problems, 
the veteran is not currently diagnosed as having a leg 
disability which is related to his period of service or to 
the service-connected left knee disability.  

The veteran has not submitted medial evidence that would tend 
to contradict the opinions offered in February 2005 and 
December 2005.  The veteran was informed of the type of 
evidence that he should submit in order to substantiate his 
claim.  To date, the veteran has not submitted the necessary 
evidence.  In the absence of the requisite medical opinion, 
one that tends to show that there is a relationship between a 
current leg disability and service, or a service-connected 
disability, the Board concludes that the requirements of 
service connection have not been met.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a bilateral leg 
disability as a result his period of service, or in the 
alternative, as a result of the service-connected left knee 
disability.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a leg disability.  38 
U.S.C.A. § 1110 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral leg 
disability is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


